Citation Nr: 0200535	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from November 1953 to 
November 1955.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  
 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  On August 29, 2001, regulations 
implementing the VCAA were promulgated.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Indeed, the veteran's representative in his September 
2001 presentation to the Board requested that this case be 
remanded to the RO in order to apply the VCAA if the Board 
concluded that the claim for pension benefits could not be 
granted at this time.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the veteran's 
representative has found that the examinations afforded the 
veteran in October 2000 were insufficient to the extent that 
they did not adequately address the disability associated 
with sebaceous cysts.  As the clinical evidence of record 
contains reference to treatment for cysts, to include 
surgery, the RO upon remand will be requested to afford the 
veteran a dermatologic examination to assess the nature and 
severity of this disability. 

In addition, the rating decision from which this appeal 
arises listed some of the veteran's disabilities while 
denying his claim for pension, but other records on file 
suggest other disabilities that were not listed, including 
but not limited to sebaceous cysts as listed above.  The VA 
examinations of record do not specifically assess the current 
severity of all of these disorders, and sufficient findings 
from such examinations are required in order to rate the 
individual disabilities.  See Roberts v. Derwinski, 2 Vet. 
App. 387 
 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the regulations 
implementing the VCAA are fully complied 
with and satisfied. 

2.  The RO should afford the veteran a VA 
dermatologic examination to assess the 
nature and severity of cysts or any other 
skin disability.  Any other examination 
deemed necessary to assess the severity of 
the veteran's disabilities should also be 
scheduled.  The claims file should be 
provided to the examiners prior to the 
examinations.  Any disabilities attributed 
to the abuse of alcohol should be 
specifically identified, and the examiners 
should also generally address the extent 
of functional and industrial impairment 
from the veteran's disabilities.   See 
Gary v. Brown, 7 Vet. App. 229 (1994).

3.  Following completion of the 
development requested above, the RO should 
issue another rating decision that assigns 
disability ratings to all of the veteran's 
disabilities not resulting from alcohol 
abuse based on a review of the entire 
record, including any material added to 
the claims folder since the last formal 
adjudication by the RO.  Any change in the 
evaluations assigned for the veteran's 
disabilities found to be warranted by the 
evidence should be reflected in the 
decision, and if the veteran is found to 
have any ratable disability not previously 
evaluated, the rating decision should be 
prepared to ensure that each of his 
chronic disabilities has been assigned a 
rating.  Roberts v. Derwinski, 2 Vet. App. 
387 (l992).

4.  The adjudicative action should also 
include discussion of the application of 
the "average person" test set forth in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 
4.15, and the "unemployability" 
standard of the provisions of 38 C.F.R. § 
4.17.  Under the latter criteria, it may 
be shown that the veteran is unemployable 
as a result of a lifetime disability.  
When the percentage requirements of 38 
C.F.R. § 4.16 are met, and the 
disabilities are of a permanent nature, a 
rating of permanent and total disability 
will be assigned if the veteran is found 
to be unable to secure and follow 
substantially gainful employment by 
reason of such disability.

5.  Finally, as appropriate, the RO should 
apply 38 C.F.R. § 3.321(b)(2), which 
provides for a permanent and total 
disability evaluation for pension purposes 
where a basically eligible veteran fails 
to meet the disability percentage 
requirements, but is found to be 
unemployable by reason of disability or 
disabilities, age, occupational 
background, and other related factors.

In the event the claim for a permanent disability rating for 
pension purposes is not granted, the veteran should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





